UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-6260


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

TIMOTHY WAYNE GUESS,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Mark S. Davis, District
Judge. (2:10-cr-00140-MSD-TEM-1)


Submitted:   July 1, 2013                 Decided:   July 18, 2013


Before NIEMEYER, MOTZ, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Timothy Wayne Guess, Appellant Pro Se. Kevin Michael Comstock,
Assistant United States Attorney, Cameron Rountree, Special
Assistant  United  States  Attorney,  Norfolk,  Virginia,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Timothy   Guess   appeals   the   district    court’s   order

denying his motion for reconsideration.         Neither the federal

statutes nor the Rules of Criminal Procedure authorize a motion

for reconsideration in a criminal case.        See United States v.

Breit, 754 F.2d 526, 530-31 (4th Cir. 1985).           Accordingly, we

affirm the order of the district court.       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                              AFFIRMED




                                  2